DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 31 March 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	In particular, the examiner notes Cite Nos. 109 – 113, 118 – 121, and 125 do not meet the above requirements.

Claim Interpretation
Claim 1 is directed to a multi-layer substrate comprising a top surface layer and a bottom surface layer, wherein the top and bottom surface layers consist essentially of pulp fibers.
	MPEP § 2111.03, III, states the following regarding the interpretation of “consisting essentially of” (portions of emphasis in bold):
The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid “consisting essentially of” certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). “A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format.” PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) (“Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.”).

The basic and novel characteristics of the claimed invention are, as the examiner best understands, products which are more sustainably sourced (e.g. ¶ [0051] of the instant specification suggests such an advantage of top and bottom surface layers).  However, the instant specification also suggests embodiments wherein less than 30% by weight of fibers in the multi-layer substrate can be synthetic fibers (e.g. ¶ [0050]).
	Therefore, the appropriate interpretation of the top and bottom surface layers in claim 1 is such that fibers other than pulp fibers may be present unless the presence thereof detracts from sustainability.
	Furthermore, the pulp fibers discussed above are formed by processes, i.e. airlaid, wetlaid, carded webs, thermal bonded, through-air bonded, thermoformed, hydroentangled, chemically bonded, or combinations thereof.  Accordingly, claim 1 is a product-by-process claim.
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.  The examiner observes no particular parameters are identified for the recited processes in claim 1.  Accordingly, if a top surface layer and/or a bottom surface layer comprises a structure which is the same as that resulting from those claimed, the claim will be met even if the process is not one of those claimed.  
	Additionally, the multi-layer substrate of claim 1 comprises a melted thermoplastic material.  The instant specification refers to the term “melted” in the context of a thermoplastic material which has been melted in order to allow the thermoplastic material to bond with the top and bottom surface layers (e.g. ¶¶ 
	Claim 10 recites similar limitations to those discussed above for claim 1.  Therefore, the examiner applies similar interpretations thereto.  Claims 2 – 9 and 11 – 20 depend on either claim 1 or claim 10, directly or indirectly.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, similar interpretations for claims 1 and 10 extend to claims 2 – 9 and 11 – 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

	Claims 1, 10, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 16/710,676 (reference application, hereinafter “the ‘676 application”).  
	Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 1 above, and further in view of claim 5 of the ‘676 application.
	Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 1 above, and further in view of claim 6 of the ‘676 application.
	Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 1 above, and further in view of claim 7 of the ‘676 application.
	Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 1 above, and further in view of claim 8 of the ‘676 application.
	Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8 of the ‘676 application as applied to claim 6 above, and further in view of claim 9 of the ‘676 application.
	Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 9 of the ‘676 application as applied to claim 7 above, and further in view of claim 10 of the ‘676 application.
	Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 1 above, and further in view of claim 11 of the ‘676 application.
	Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 10 above, and further in view of claim 5 of the ‘676 application.
	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 10 above, and further in view of claim 6 of the ‘676 application.
	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 10 above, and further in view of claim 7 of the ‘676 application.
	Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 10 above, and further in view of claim 11 of the ‘676 application.
	Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of the ‘676 application as applied to claim 10 above, and further in view of claim 8 of the ‘676 application.
	Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 8 of the ‘676 application as applied to claim 18 above, and further in view of claim 9 of the ‘676 application.
	Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 9 of the ‘676 application as applied to claim 19 above, and further in view of claim 10 of the ‘676 application.
	Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, claim 1 of the ‘676 application is directed to a multi-layer substrate comprising:

	(b) a melted thermoplastic material comprising polyethylene; 
	(c) a bottom surface layer, per claim 4, consisting essentially of pulp fibers formed by, e.g., a carded web process; and 
	(d) a cleaning composition loaded onto said multi-layer substrate wherein a fluid pathway through the melted thermoplastic material allows the cleaning composition to travel from the top surface layer to the bottom surface layer; 
	(e) wherein the multi-layer substrate is void of any chemical adhesives, the melted thermoplastic material instead bonding to groups of fibers in the top surface layer and the bottom surface layer that are in contact with the thermoplastic material as it melts and fractures.
	While claim 4 of the ‘676 application specifies the top and bottom surface layers each consist essentially of pulp fibers and synthetic nonwoven fibers, per the examiner’s interpretation above for “consisting essentially of”, such description is considered to fall within the scope of claim 1.
	Regarding claim 2, in addition to the limitations of claim 1, claim 5 of the ‘676 application states the cleaning composition comprises a quaternary ammonium compound.
	Regarding claim 3, in addition to the limitations of claim 1, claim 6 of the ‘676 application states the cleaning composition comprises an organic acid.
	Regarding claim 5, in addition to the limitations of claim 1, claim 7 of the ‘676 application states the thermoplastic layer is a film having a thickness from 0.01 mm to 0.05 mm.
	Regarding claim 6, in addition to the limitations of claim 1, claim 8 of the ‘676 application states the multi-layer substrate includes (i) unbound regions where the thermoplastic material is not bound to adjacent fibers of the top or bottom surface layer and (ii) bound regions where the thermoplastic material is bound to the adjacent fibers of both the top and bottom surface layer.
	Regarding claim 7, in addition to the limitations of claim 6, claim 9 of the ‘676 application states the unbound regions correspond to raised texture features embossed in the top or bottom surface layer.
Regarding claim 8, in addition to the limitations of claim 7, claim 10 of the ‘676 application states the multi-layer substrate further comprises a gap associated with the unbound region in which the cleaning composition is stored.
	Regarding claim 9, in addition to the limitations of claim 1, claim 11 of the ‘676 application states at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated.
	Regarding claim 10, claim 1 of the ‘676 application is directed to a multi-layer substrate comprising:
	(a) a top surface layer, per claim 4, consisting essentially of pulp fibers formed by, e.g., a carded web process; 
	(b) a melted thermoplastic material having a tan delta value of 0.2 to 0.4 within the temperature range of 100°F to 350°F; 
	(c) a bottom surface layer, per claim 4, consisting essentially of pulp fibers formed by, e.g., a carded web process; and 
	(d) a cleaning composition loaded onto said multi-layer substrate wherein a fluid pathway through the melted thermoplastic material allows the cleaning composition to travel from the top surface layer to the bottom surface layer; 
	(e) wherein the multi-layer substrate is void of any chemical adhesives, the melted thermoplastic material instead bonding to groups of fibers in the top surface layer and the bottom surface layer that are in contact with the thermoplastic material as it melts and fractures.
	While claim 4 of the ‘676 application specifies the top and bottom surface layers each consist essentially of pulp fibers and synthetic nonwoven fibers, per the examiner’s interpretation above for “consisting essentially of”, such description is considered to fall within the scope of claim 1.
	Regarding claim 11, in addition to the limitations of claim 10, claim 5 of the ‘676 application states the cleaning composition comprises a quaternary ammonium compound.
	Regarding claim 12, in addition to the limitations of claim 10, claim 6 of the ‘676 application states the cleaning composition comprises an organic acid.
Regarding claim 14, in addition to the limitations of claim 10, claim 7 of the ‘676 application states the thermoplastic layer is a film having a thickness from 0.01 mm to 0.05 mm.
	Regarding claim 15, in addition to the limitations of claim 10, claim 1 of the ‘676 application states the thermoplastic layer comprises polyethylene.
	Regarding claim 17, in addition to the limitations of claim 10, claim 11 of the ‘676 application states at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated.
	Regarding claim 18, in addition to the limitations of claim 10, claim 8 of the ‘676 application states the multi-layer substrate includes (i) unbound regions where the thermoplastic material is not bound to adjacent fibers of the top or bottom surface layer and (ii) bound regions where the thermoplastic material is bound to the adjacent fibers of both the top and bottom surface layer.
	Regarding claim 19, in addition to the limitations of claim 18, claim 9 of the ‘676 application states the unbound regions correspond to raised texture features embossed in the top or bottom surface layer.
	Regarding claim 20, in addition to the limitations of claim 19, claim 10 of the ‘676 application states the multi-layer substrate further comprises a gap associated with the unbound region in which the cleaning composition is stored.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 9, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, claim 4 states the top and bottom surface layers are wetlaid nonwoven materials, e.g. a conventional tissue material.  The metes and bounds of a “conventional” tissue material are not clear.  More specifically, 
	Furthermore, the instant specification fails to define what constitutes a “conventional” tissue material
	Regarding claim 5, claim 5 recites the limitation “the thermoplastic layer” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 1, upon which claim 5 directly depends, refers to a “melted thermoplastic material” (cl. 1, l. 5) which appears to be that intended referenced by “the thermoplastic layer”.  If this is the case, the examiner recommends revision of claim 5 to remove such ambiguity.
	Regarding claim 9, claim 9 states “at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated”.  The examiner observes that the metes and bounds of a cleaning or other treatment as claimed are not clearly defined.  That is to say, essentially all cleaning and treatment processes are referenced, especially per the phrase “otherwise treated”.  In view of such absence of boundaries, no definitive amount of quaternary ammonium compound can be determined.  Therefore, the amount of quaternary ammonium compound released is entirely subjective based on the process of use, and no particular processes are identified in the claim or the instant specification to determine some objective standard to assess amounts released.  Thus, claim 9 is indefinite.
	Regarding claim 14, claim 14 recites the limitation “the thermoplastic layer” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10, upon which claim 14 directly depends, refers to a “melted thermoplastic material” (cl. 10, l. 5) which appears to be that intended referenced by “the thermoplastic layer”.  If this is the case, the examiner recommends revision of claim 14 to remove such ambiguity.
	Regarding claim 15, claim 15 recites the limitation “the thermoplastic layer” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

	Regarding claim 17, claim 17 states “at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated”.  The examiner observes that the metes and bounds of a cleaning or other treatment as claimed are not clearly defined.  That is to say, essentially all cleaning and treatment processes are referenced, especially per the phrase “otherwise treated”.  In view of such absence of boundaries, no definitive amount of quaternary ammonium compound can be determined.  Therefore, the amount of quaternary ammonium compound released is entirely subjective based on the process of use, and no particular processes are identified in the claim or the instant specification to determine some objective standard to assess amounts released.  Thus, claim 17 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 – 8, 10, 13, 15, 16, and 18 – 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissing (US 6,270,875 B1).
	Regarding claim 1, Nissing discloses multi-layer substrate (“multiple layer disposable wiping article”: e.g. Fig. 1 – 7, especially Fig. 4A, 4B; Col. 1, l. 62, to Col. 12, l. 55) comprising: 
	(a) a top surface layer consisting essentially of pulp fibers formed by, e.g., a wetlaid process (“third layer” 3000: e.g. Col. 2, ll. 22 – 30, 35 – 39, 61 – 67; Col. 3, ll. 1 – 7; Col. 8, l. 50, to Col. 11, l. 54); 
	(b) a melted thermoplastic material comprising polyethylene (“second layer”, “second layer” 2000, made of, e.g., polyethylene: Col. 1, l. 65, to Col. 3, l. 11; Col. 3, l. 26, to Col. 4, l. 22; Col. 5, l. 41, to Col. 6, l. 4; Col. 7, l. 20, to Col. 8, l. 49; Col. 12, ll. 50 – 55); 
1000: e.g. Col. 1, l. 64, to Col. 2, l. 13; Col. 3, ll. 29 – 62; Col. 6, l. 20, to Col. 7, l. 19); and 
	(d) a cleaning composition loaded onto said multi-layer substrate (“wetting agent”, “aqueous lotion”: e.g. Col. 1, ll. 35 – 41, 49 – 53; Col. 6, ll. 16 – 19) wherein a fluid pathway through the melted thermoplastic material allows the cleaning composition to travel from the top surface layer to the bottom surface layer (“second layer” 2000 comprises “capillaries” 2041 promoting flow from “first surface” 2042, which faces “third layer” 3000, to “second surface” 2044, which faces “first layer” 1000: e.g. Col. 2, ll. 41 – 46, 61 – 67; Col. 7, ll. 32 – 36; Col. 8, ll. 21 - 49); 
	With respect to surface layers constituting a top surface layer and a bottom surface layer, the examiner observes a top surface layer becomes a bottom surface layer, and vice versa, when the multi-layer substrate is oriented 180° within a fixed reference frame.  Therefore, the terms “top” and “bottom” as they pertain to surface layers are interpreted to define a reference frame for the fluid conveyance described in limitation (d) in claim 1 rather than any particular orientation in three-dimensional space.
	In view of this interpretation, although Nissing’s Fig. 4A and 4B depict an orientation wherein the “third layer” 3000 lies below the “first layer” 1000, Nissing discloses fluid flows from a “first surface” 2042 to a “second surface” 2044 of the “second layer” 2000 via “capillaries” 2041, as stated previously.  Per this disclosed direction of fluid flow, it follows the “third layer” 3000 and the “first layer” 1000 respectively correspond to the claimed top surface layer and bottom surface layer.  Stated another way, flipping the orientation of the multi-layer substrates in Nissing’s Fig. 4A and 4B upside-down from that shown provides a multi-layer substrate such that the “third layer” 3000 becomes a top surface layer and the “first layer” 1000 becomes a bottom surface layer.
	Although Nissing does not expressly state the multi-layer substrate is void of any chemical adhesives, the melted thermoplastic material instead bonding to groups of fibers in the top surface layer and the bottom surface layer that are in contact with the thermoplastic material as it melts and fractures, the following is observed:
	In at least one embodiment, Nissing directly bonds both the “first layer” 1000 and the “third layer” 3000 to the “second layer” 2000 (e.g. Col. 4, ll. 10 – 12; Col. 10, ll. 26 - 32), wherein both of these direct 1000 and the “second layer” 2000 are absent, and the same applies for the “third layer” 3000 and the “second layer” 2000.  Accordingly, when heat is applied to these structures according to exemplary methods as Nissing discloses, the polyethylene in the “second layer” 2000 melts such that the thermoplastic material (polyethylene) bonds to groups of fibers in the “first layer” 1000 and the “third layer” 3000 as it melts and fractures, i.e. limitation (e) is met.
	Regarding claim 4, in addition to the limitations of claim 1, Nissing discloses the top and bottom surface layers are wetlaid nonwoven materials, e.g. DCT tissue material (“dry creped”: e.g. Col. 2, ll. 25 – 26, 32 – 39; Col. 6, ll. 37 – 47; Col. 9, ll. 8 – 11, 51 – 67; Col. 10, ll. 23 – 25; Col. 11, ll. 18 – 27).
	The examiner notes DCT is an abbreviation in the instant specification for dry crepe technique (e.g. ¶ [0093]).
	Regarding claim 6, in addition to the limitations of claim 1, Nissing discloses the multi-layer substrate includes (i) unbound regions where the thermoplastic material is not bound to the adjacent fibers of the top or bottom surface layer and (ii) bound regions where the thermoplastic material is bound to the adjacent fibers of both the top and bottom surface layer (e.g. Fig. 4A, 4B, 6, 7; Col. 3, ll. 12 – 19; Col. 12, ll. 11 – 55).
	Regarding claim 7, in addition to the limitations of claim 6, Nissing discloses the unbound regions correspond to raised texture features embossed in the top or bottom surface layer (“pockets” 1500: e.g. Fig. 4A, 4B, 6, 7; Col. 3, ll. 12 – 19; Col. 5, ll. 29 – 39, 56 – 60; Col. 6, ll. 12 – 15; Col. 10, ll. 41 – 44; Col. 11, ll. 35 – 39).
	Regarding claim 8, in addition to the limitations of claim 7, Nissing discloses the multi-layer substrate further comprises a gap associated with the unbound region in which the cleaning composition is stored (e.g. Col. 5, ll. 32 – 39; Col. 6, ll. 12 – 15).
	Regarding claim 10, Nissing discloses multi-layer substrate (“multiple layer disposable wiping article”: e.g. Fig. 1 – 7, especially Fig. 4A, 4B; Col. 1, l. 62, to Col. 12, l. 55) comprising: 
3000: e.g. Col. 2, ll. 22 – 30, 35 – 39, 61 – 67; Col. 3, ll. 1 – 7; Col. 8, l. 50, to Col. 11, l. 54); 
	(b) a melted thermoplastic material (“second layer”, “second layer” 2000: Col. 1, l. 65, to Col. 3, l. 11; Col. 3, l. 26, to Col. 4, l. 22; Col. 5, l. 41, to Col. 6, l. 4; Col. 7, l. 20, to Col. 8, l. 49; Col. 12, ll. 50 – 55); 
	(c) a bottom surface layer consisting essentially of pulp fibers formed by, e.g. a wetlaid process (e.g. “first layer”, e.g. “first layer” 1000: e.g. Col. 1, l. 64, to Col. 2, l. 13; Col. 3, ll. 29 – 62; Col. 6, l. 20, to Col. 7, l. 19); and 
	(d) a cleaning composition loaded onto said multi-layer substrate (“wetting agent”, “aqueous lotion”: e.g. Col. 1, ll. 35 – 41, 49 – 53; Col. 6, ll. 16 – 19) wherein a fluid pathway through the melted thermoplastic material allows the cleaning composition to travel from the top surface layer to the bottom surface layer (“second layer” 2000 comprises “capillaries” 2041 promoting flow from “first surface” 2042, which faces “third layer” 3000, to “second surface” 2044, which faces “first layer” 1000: e.g. Col. 2, ll. 41 – 46, 61 – 67; Col. 7, ll. 32 – 36; Col. 8, ll. 21 - 49); 
	With respect to surface layers constituting a top surface layer and a bottom surface layer, the examiner observes a top surface layer becomes a bottom surface layer, and vice versa, when the multi-layer substrate is oriented 180° within a fixed reference frame.  Therefore, the terms “top” and “bottom” as they pertain to surface layers are interpreted to define a reference frame for the fluid conveyance described in limitation (d) in claim 1 rather than any particular orientation in three-dimensional space.
	In view of this interpretation, although Nissing’s Fig. 4A and 4B depict an orientation wherein the “third layer” 3000 lies below the “first layer” 1000, Nissing discloses fluid flows from a “first surface” 2042 to a “second surface” 2044 of the “second layer” 2000 via “capillaries” 2041, as stated previously.  Per this disclosed direction of fluid flow, it follows the “third layer” 3000 and the “first layer” 1000 respectively correspond to the claimed top surface layer and bottom surface layer.  Stated another way, flipping the orientation of the multi-layer substrates in Nissing’s Fig. 4A and 4B upside-down from that shown provides a multi-layer substrate such that the “third layer” 3000 becomes a top surface layer and the “first layer” 1000 becomes a bottom surface layer.

	In at least one embodiment, Nissing directly bonds both the “first layer” 1000 and the “third layer” 3000 to the “second layer” 2000 (e.g. Col. 4, ll. 10 – 12; Col. 10, ll. 26 - 32), wherein both of these direct bonds are provided by, among other methods, melt bonding (“thermal bonding”, “mechanical-thermal bonding”, “ultrasonic bonding”: e.g. Col. 10, ll. 32 – 34; Col. 12, ll. 50 – 55).  Direct bonding as Nissing discloses implies intervening structures between the “first layer” 1000 and the “second layer” 2000 are absent, and the same applies for the “third layer” 3000 and the “second layer” 2000.  Accordingly, when heat is applied to these structures according to exemplary methods as Nissing discloses, the polyethylene in the “second layer” 2000 melts such that the thermoplastic material (polyethylene) bonds to groups of fibers in the “first layer” 1000 and the “third layer” 3000 as it melts and fractures, i.e. limitation (e) is met.
	Although Nissing is not specific as to the melted thermoplastic material having a tan delta value of 0.2 to 0.4 within the temperature range of 100°F to 350°F, Nissing discloses the second layer needs to be able to melt in at least one embodiment, as evidenced by the melt bonding methods discussed above.  The fact direct bonding can be successfully achieved via these methods implies the thermoplastic material has suitable properties for this purpose.
	The instant specification identifies tan delta as a property measuring melt properties for purposes of attaining an effective bond, and identifies polyethylene as suitable for this purpose, polyethylene being disclosed by Nissing as a thermoplastic material (e.g. Col. 7, ll. 24 – 25).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, in view of the same materials being disclosed in the instant specification as identified in the prior art, one of ordinary skill in the art would have expected the 
	Regarding claim 13, in addition to the limitations of claim 10, Nissing discloses the top and bottom surface layers are wetlaid nonwoven materials, e.g. DCT tissue material (“dry creped”: e.g. Col. 2, ll. 25 – 26, 32 – 39; Col. 6, ll. 37 – 47; Col. 9, ll. 8 – 11, 51 – 67; Col. 10, ll. 23 – 25; Col. 11, ll. 18 – 27).
	The examiner notes DCT is an abbreviation in the instant specification for dry crepe technique (e.g. ¶ [0093]).
	Regarding claim 15, in addition to the limitations of claim 10, Nissing discloses the thermoplastic layer comprises polyethylene (e.g. Col. 7, ll. 24 – 26).
	Regarding claim 16, although Nissing is not specific as to the polyethylene initially being in the form of a liquid impervious thin film, which becomes porous upon melting so as to provide the fluid pathway through which the cleaning composition is able to travel from the top surface layer to the bottom surface layer, the examiner notes this is a product-by-process limitation.
	The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP § 2113, I.  The examiner observes the process limitations do not define product features beyond those required of claim 1.  Accordingly, the thermoplastic layer as discussed in the 35 U.S.C. 103 rejections of claims 10 and 15
	Regarding claim 18, in addition to the limitations of claim 10, Nissing discloses the multi-layer substrate includes (i) unbound regions where the thermoplastic material is not bound to the adjacent fibers of the top or bottom surface layer and (ii) bound regions where the thermoplastic material is bound to the adjacent fibers of both the top and bottom surface layer (e.g. Fig. 4A, 4B, 6, 7; Col. 3, ll. 12 – 19; Col. 12, ll. 11 – 55).
	Regarding claim 19, in addition to the limitations of claim 18, Nissing discloses the unbound regions correspond to raised texture features embossed in the top or bottom surface layer (“pockets” 1500: e.g. Fig. 4A, 4B, 6, 7; Col. 3, ll. 12 – 19; Col. 5, ll. 29 – 39, 56 – 60; Col. 6, ll. 12 – 15; Col. 10, ll. 41 – 44; Col. 11, ll. 35 – 39).
	Regarding claim 20, in addition to the limitations of claim 19, Nissing discloses the multi-layer substrate further comprises a gap associated with the unbound region in which the cleaning composition is stored (e.g. Col. 5, ll. 32 – 39; Col. 6, ll. 12 – 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nissing as applied to claim 1 above, and further in view of Smith (US 2017/0202753 A1).
	Regarding claim 2, although Nissing is not specific as to the cleaning composition comprising a quaternary ammonium compound, this feature would have been obvious in view of Smith.
	Smith discloses cleaning compositions for loading into multi-layer substrates which comprise quaternary ammonium compounds (e.g. ¶¶ [0007] – [0141], especially ¶¶ [0076] – [0082] for the quaternary ammonium compound).  Notably, Smith states quaternary ammonium compounds are surfactants, where surfactants are stated to provide sufficient cleaning or detersive benefits but do not overly dry or otherwise harm or damage skin (e.g. ¶ [0077]).

	Accordingly, in order to avoid damage or harm to skin in its intended use, it would have been obvious to modify Nissing’s cleaning composition to comprise a quaternary ammonium compound as a surfactant for providing the cleaning function.
	Regarding claim 3, although Nissing is not specific as to the cleaning composition comprising an organic acid, this feature would have been obvious in view of Smith.
	Smith discloses cleaning compositions for loading into multi-layer substrates which comprise organic acids (e.g. ¶¶ [0007] – [0141], especially ¶¶ [0068] and [0070] – [0072] for the organic acids, e.g. a fatty acid).  Notably, Smith states organic acids, e.g. fatty acids, provide skin benefits which maintain skin integrity (e.g. ¶ [0070]).
	Considering Nissing’s multi-layer substrate is used to form wipes (e.g. Col. 1, ll. 35 – 45; Col. 5, ll. 1 – 2; Col. 8, ll. 51 – 52), the expected use of the multi-layer substrate places the multi-layer substrate comprising a cleaning composition in contact with skin.
	Accordingly, in order to maintain skin integrity in its intended use, it would have been obvious to modify Nissing’s cleaning composition to comprise an organic acid, e.g. a fatty acid, as Smith suggests.
	Regarding claim 9, although Nissing is not specific as to at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated, this feature would have been obvious in view of Smith.
	Smith discloses cleaning compositions for loading into multi-layer substrates to be released during cleaning or other treatment processes which comprise quaternary ammonium compounds (e.g. ¶¶ [0007] – [0141], especially ¶¶ [0076] – [0082] for the quaternary ammonium compound).  Notably, Smith states quaternary ammonium compounds are surfactants, where surfactants are stated to provide sufficient cleaning or detersive benefits but do not overly dry or otherwise harm or damage skin (e.g. ¶ [0077]).

	Accordingly, in order to avoid damage or harm to skin in its intended use, it would have been obvious to modify Nissing’s cleaning composition to comprise a quaternary ammonium compound as a surfactant for providing the cleaning function.
	In view of the above advantages of a quaternary ammonium compound including in the cleaning composition, it is observed a greater amount thereof released during cleaning or other treatment would increase the amount of cleaning or detersive effect.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to have at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated in order to maximize cleaning or detersive effects.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nissing as applied to claim 1 above, as evidenced by Thompson (US 3,929,135 A).  The examiner notes Nissing expressly incorporates the disclosure of Thompson by reference (e.g. Col. 7, ll. 43 – 45).  
	Regarding claim 5, in addition to the limitations of claim 1, Nissing states the thermoplastic layer is suitably a film according to Thompson’s disclosure (e.g. Col. 7, ll. 43 – 45), and the films Thompson discloses corresponding structurally to those of Nissing’s thermoplastic layer, i.e. having fluid pathways as required of claim 1, have thicknesses of 0.025 to 0.051 mm (“0.001 to 0.002 inch”, or “0.0025 to 0.0051 centimeter”, thickness for “topsheet” 22: e.g. Col. 3, ll. 38 – 41; Col. 4, ll. 55 – 60).
	As noted previously, Nissing expressly incorporates Thompson’s disclosure by reference.  Therefore, there is no modification to Nissing’s disclosure.
	The thickness range Nissing discloses via Thompson overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nissing as applied to claim 1 above, and further in view of Smith.
	Regarding claim 11, although Nissing is not specific as to the cleaning composition comprising a quaternary ammonium compound, this feature would have been obvious in view of Smith.
	Smith discloses cleaning compositions for loading into multi-layer substrates which comprise quaternary ammonium compounds (e.g. ¶¶ [0007] – [0141], especially ¶¶ [0076] – [0082] for the quaternary ammonium compound).  Notably, Smith states quaternary ammonium compounds are surfactants, where surfactants are stated to provide sufficient cleaning or detersive benefits but do not overly dry or otherwise harm or damage skin (e.g. ¶ [0077]).
	Considering Nissing’s multi-layer substrate is used to form wipes (e.g. Col. 1, ll. 35 – 45; Col. 5, ll. 1 – 2; Col. 8, ll. 51 – 52), the expected use of the multi-layer substrate places the multi-layer substrate comprising a cleaning composition in contact with skin.
	Accordingly, in order to avoid damage or harm to skin in its intended use, it would have been obvious to modify Nissing’s cleaning composition to comprise a quaternary ammonium compound as a surfactant for providing the cleaning function.
	Regarding claim 12, although Nissing is not specific as to the cleaning composition comprising an organic acid, this feature would have been obvious in view of Smith.
	Smith discloses cleaning compositions for loading into multi-layer substrates which comprise organic acids (e.g. ¶¶ [0007] – [0141], especially ¶¶ [0068] and [0070] – [0072] for the organic acids, e.g. a fatty acid).  Notably, Smith states organic acids, e.g. fatty acids, provide skin benefits which maintain skin integrity (e.g. ¶ [0070]).
	Considering Nissing’s multi-layer substrate is used to form wipes (e.g. Col. 1, ll. 35 – 45; Col. 5, ll. 1 – 2; Col. 8, ll. 51 – 52), the expected use of the multi-layer substrate places the multi-layer substrate comprising a cleaning composition in contact with skin.
	Accordingly, in order to maintain skin integrity in its intended use, it would have been obvious to modify Nissing’s cleaning composition to comprise an organic acid, e.g. a fatty acid, as Smith suggests.
Regarding claim 17, although Nissing is not specific as to at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated, this feature would have been obvious in view of Smith.
	Smith discloses cleaning compositions for loading into multi-layer substrates to be released during cleaning or other treatment processes which comprise quaternary ammonium compounds (e.g. ¶¶ [0007] – [0141], especially ¶¶ [0076] – [0082] for the quaternary ammonium compound).  Notably, Smith states quaternary ammonium compounds are surfactants, where surfactants are stated to provide sufficient cleaning or detersive benefits but do not overly dry or otherwise harm or damage skin (e.g. ¶ [0077]).
	Considering Nissing’s multi-layer substrate is used to form wipes (e.g. Col. 1, ll. 35 – 45; Col. 5, ll. 1 – 2; Col. 8, ll. 51 – 52), the expected use of the multi-layer substrate places the multi-layer substrate comprising a cleaning composition in contact with skin.
	Accordingly, in order to avoid damage or harm to skin in its intended use, it would have been obvious to modify Nissing’s cleaning composition to comprise a quaternary ammonium compound as a surfactant for providing the cleaning function.
	In view of the above advantages of a quaternary ammonium compound including in the cleaning composition, it is observed a greater amount thereof released during cleaning or other treatment would increase the amount of cleaning or detersive effect.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to have at least 50% of a quaternary ammonium compound included in the cleaning composition is released from the substrate to a surface being cleaned or otherwise treated in order to maximize cleaning or detersive effects.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nissing as applied to claim 10 above, as evidenced by Thompson.  The examiner notes Nissing expressly incorporates the disclosure of Thompson by reference (e.g. Col. 7, ll. 43 – 45).  
Regarding claim 14, in addition to the limitations of claim 10, Nissing states the thermoplastic layer is suitably a film according to Thompson’s disclosure (e.g. Col. 7, ll. 43 – 45), and the films Thompson discloses corresponding structurally to those of Nissing’s thermoplastic layer, i.e. having fluid pathways as required of claim 1, have thicknesses of 0.025 to 0.051 mm (“0.001 to 0.002 inch”, or “0.0025 to 0.0051 centimeter”, thickness for “topsheet” 22: e.g. Col. 3, ll. 38 – 41; Col. 4, ll. 55 – 60).
	As noted previously, Nissing expressly incorporates Thompson’s disclosure by reference.  Therefore, there is no modification to Nissing’s disclosure.
	The thickness range Nissing discloses via Thompson overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783